RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5218-18T1

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

D.P. and D.D.,

          Respondents,

and

L.M.,

     Defendant-Appellant.
_______________________________

IN THE MATTER OF G.D., A.M.,
B.M., and A.M., Minors.
_______________________________

                   Submitted October 21, 2020 – Decided November 17, 2020

                   Before Judges Accurso and Enright.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Hudson County,
            Docket No. FN-09-0138-19.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Robyn A. Veasey, Deputy Public Defender,
            of counsel; Jennifer M. Kurtz, Designated Counsel, on
            the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Sookie Bae, Assistant Attorney General, of
            counsel; Jacalyn M. Estrada, Deputy Attorney General,
            on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors (Meredith Alexis Pollock, Deputy
            Public Defender, of counsel; Noel C. Devlin, Assistant
            Deputy Public Defender, of counsel and on the brief).

PER CURIAM

      Defendant L.M.1 appeals from a May 2, 2019 fact-finding determination

that he sexually abused his stepdaughter, G.D. (Gail), in violation of N.J.S.A.

9:6-8.21(c)(3). We affirm.

      On May 20, 2018, Gail informed her mother, D.P., that her stepfather

sexually abused her. Gail was twelve years old at the time. That same day, Gail

told her biological father, D.D., about the abuse. On May 21, 2018, the Bayonne

Police Department made a referral to the Division of Child Protection and


1
  We use initials and a fictitious name for the child to protect privacy interests
and the confidentiality of the record. R. 1:38-3(d)(12).
                                                                          A-5218-18T1
                                        2
Permanency (Division) after Gail, accompanied by her mother and a paternal

aunt, reported the abuse. During a videotaped interview with the police, Gail

described three recent incidents when defendant came to her bedroom and

touched her inappropriately. She described how defendant digitally penetrated

her during the first two incidents and placed his hand inside her shirt and

grabbed one of her breasts during the third incident. The last incident occurred

two days prior to her police interview. Gail told the police that approximately

five years earlier, defendant also placed her on top of him while he was watching

television and started "pushing [her] against his private area." Defendant denied

Gail's accusations.

      Within forty-eight hours of her disclosure to the police, Gail went to

Colorado to live with her father. Accordingly, she was not evaluated in New

Jersey regarding her allegations of sexual abuse. In November 2018, she was

evaluated at a child advocacy center in Colorado by Dr. Coral A. Steffey, a

licensed, board-certified pediatrician who specializes in child abuse, who

concluded Gail was sexually abused.

      Neither Gail nor defendant testified at the fact-finding hearing, which

commenced on May 1, 2019. The Division arranged for Dr. Steffey to testify

on the first day of trial, and the judge permitted extensive voir dire of this expert.


                                                                              A-5218-18T1
                                          3
The judge qualified Dr. Steffey as an expert in child abuse and permitted her to

testify over the defendant's objection.

      Dr. Steffey explained her approach to evaluating children who have

reported being abused. She testified that generally, she would "look at what the

risk factors are for sexual abuse, look at the disclosure of the child, look at any

behavioral changes that are consistent with a child who's experienced trauma,

and then [] make a medical diagnosis." She added that based on her diagnosis,

she would formulate treatment recommendations.

      Dr. Steffey confirmed that during Gail's evaluation, the child disclosed

that defendant sexually abused her by "touch[ing] her private parts with his

hand." Gail also revealed that she had difficulty sleeping and was "easily

frustrated."   Dr. Steffey noted that Gail exhibited "clinically significant"

behavioral and emotional symptoms, including depression, suicidal ideation, for

which the child had been hospitalized, poor school performance and "self-injury

by cutting herself." Dr. Steffey's report confirmed she observed ten healed scars

on Gail's left arm, which Gail admitted were from "cutting." The doctor stated

self-mutilation is a common behavior of children "who have been the victims of

trauma and, specifically, sexual abuse." Additionally, Dr. Steffey found Gail's




                                                                           A-5218-18T1
                                          4
lack of recantation noteworthy, and testified the fact Gail did not recant "really

indicates to me that she was ready to tell – she had to share what had happened."

      Dr. Steffey determined Gail "had the risk factors for sexual abuse." Upon

reviewing those factors, the history provided by the child and her father, Gail's

claims of sexual abuse and the symptoms she reported, Dr. Steffey opined Gail

was sexually abused. Accordingly, Dr. Steffey recommended that Gail undergo

a mental health evaluation.

      After Dr. Steffey testified, the Division presented testimony from Gail's

primary intake caseworker and a permanency worker. These witnesses testified

about the referral the Division received and the steps it took after Gail's

disclosure.

      Defendant elicited testimony from his expert, Dr. Barry Katz, as well as

D.P. Dr. Katz was qualified as an expert in forensic evaluations of child abuse.

He opined that Dr. Steffey should have conducted a more thorough evaluation

by interviewing people Gail knew, and reviewing other sources of information,

such as the child's school records.         Also, he determined Gail provided

"inconsistent" information about the alleged abuse she suffered.        Dr. Katz

offered alternate explanations for the child's behavioral changes and suicidal

ideations, although he did not meet with or evaluate her. When asked on direct


                                                                          A-5218-18T1
                                        5
examination if he could opine whether Gail's symptoms could, "within a

reasonable degree of psychological certainty, indicate that [Gail] was sexually

abused," Dr. Katz simply answered, "No."

      On cross-examination, Dr. Katz acknowledged that when he reached out

to D.P., she would not participate in the evaluation and that defendant would not

speak with him. Moreover, he testified that Gail's behavioral symptoms could

have resulted from sexual abuse.

      With defendant's consent, the judge admitted into evidence and reviewed

Gail's videotaped police interview. After considering this evidence, the judge

remarked:

            [Gail's] statements during the [SVU2] interview as seen
            on the video showed her to be . . . shy, embarrassed.
            But, she was credible. Her demeanor was credible. She
            did not embellish. She did not exaggerate. Her
            comments were plausible. She didn't seem to be
            making an effort to have the interviewer believe her.

                  ....

            She didn't volunteer any information about the abuse. I
            believe . . . everything she said was in answer to a
            question and sometimes specific questions asked.

            She certainly didn't seem to have any agenda of
            convincing the interviewer that she was sexually

2
  This refers to the Special Victims Unit of the Hudson County Prosecutor's
Office.
                                                                         A-5218-18T1
                                       6
            abused. She never mentioned the incident when she
            was about seven years old until the interviewer asked
            her, "Was there anything else?" And then she said,
            "Well, when I was seven." . . . I wouldn't call it
            testimony. Her remarks and demeanor during that
            interview were totally credible.

      When the fact-finding hearing concluded on May 2, 2019, the judge

rendered an oral decision. She credited Dr. Steffey's testimony, noting the

doctor worked in pediatrics with an emphasis in child abuse for over nine years

and had qualified as an expert in other courts. The judge acknowledged this

expert "testified that her purpose for examining [Gail] or conducting the

evaluation was for diagnosis and recommendation for treatment." In assessing

the doctor's testimony, the judge commented:

            Pediatricians deal with the whole child's medical
            diagnoses, and evaluations include any symptoms the
            child might have physically or psychologically . . . .
            She explained that the scope of the medical exam that
            she performed on [Gail] includes the scope of psycho-
            social issues because it impacts the child's welfare.

            She wrote a report clinically supporting the sexual
            abuse of [Gail]. And recommending therapy for the
            child . . . . [T]he doctor noted . . . [Gail] had []
            behavioral changes after the abuse, a low mood.

            So there were concerns about depression, thoughts of
            self-injury, and [she] had cut herself and actually been
            hospitalized for cutting in the past . . . . She talked
            about the body of medical literature in child sexual
            abuse that recognized those symptoms as possible

                                                                       A-5218-18T1
                                       7
            causes of - - or possible results of sexual abuse of
            children.

                  ....

            So the doctor was not clear that any one of those
            symptoms was caused or solely caused by the sexual
            abuse. But she did find that the symptoms were
            clinically significant.

      Next, the judge noted, "what we have here are . . . consistent allegations

of [Gail] that she was sexually abused by [defendant] when she was [twelve]

years old. The . . . abuse at age seven . . . , there's nothing to assume it was

fabricated." Additionally, the judge stated:

            And, [Gail's] consistent testimony . . . can't be the sole
            basis for a finding of abuse and neglect. In terms of
            corroboration, the video tape was very helpful to the
            court. Because, while the court acknowledges that
            defense did not get an opportunity to cross examine
            [Gail], the court and counsel had an opportunity to
            observe that video tape for over 30 minutes, observe
            [Gail].

                  ....

            I would say they were a hybrid of out-of-court and in-
            court statements. Because we did have the opportunity
            to observe her demeanor for [thirty] minutes in
            response to questions asked by a neutral, trained
            questioner.

      Regarding Dr. Katz's testimony, the judge found this expert "did not ever

meet [Gail] or any of the parties. He reviewed the records and his testimony

                                                                         A-5218-18T1
                                        8
was, in essence, a critique of the conclusions and methods of [Dr.] Steffey's

evaluation." The judge observed that Dr. Katz

           questioned why Doctor Steffey didn't pursue more
           questions with regard to the depression, attempt to
           interview other family members. She did . . . interview
           the father . . . . [Dr. Katz] talked about inconsistencies.

                 ....

           [H]e termed some of the differences as inconsistencies.
           The examples he gave -- the court doesn't believe any
           of them were inconsistencies. What they were, were
           piecemeal disclosures [by Gail].

     Additionally, the judge determined Dr. Katz

           basically agreed with Doctor Steffey with regard to the
           . . . symptoms of cutting, depression and so forth that
           they could have been caused by sexual abuse.

           Or they could have been caused by other traumatic
           events. But Doctor Katz did acknowledge in his
           testimony that he believed that . . . determining the
           causation of symptoms such as cutting is not as
           important as treating the symptoms. And, that by
           implication, the recommendation by Doctor Steffey
           was appropriate, which was therapy . . . . Doctor Katz
           was asked to give an opinion on whether there was
           sexual abuse.

           And he testified, "I cannot give an opinion, I don't have
           enough information." Basically . . . Doctor Katz was
           saying . . . it would have been very helpful if Doctor
           Steffey had asked more [questions]. But, she was very
           clear about her purpose of her examination. She's a
           medical doctor. But most importantly, a pediatrician

                                                                         A-5218-18T1
                                       9
             who specializes in abused children and very frequently,
             sexually abused children.

      Regarding D.P.'s testimony, the judge found this "testimony was really

not that helpful to the court. It basically confirmed what [Gail] had said. And,

I think that was the value of the testimony." The record further reflects the

testimony of the Division's caseworker and a permanency worker were of

limited assistance to the trial court.

      After canvassing the proofs in this matter, the judge concluded, "[Gail's]

consistent recitation of the abuse corroborated by her demeanor and answers

visible in the video and the testimony of Doctor Steffey are sufficient to

corroborate and the court finds that [defendant] did sexually abuse [Gail]." The

judge clarified her conclusion to a certain extent, stating, Dr. Steffey's "opinion

was sexual abuse was clinically substantiated and the child should have therapy.

So, we actually have . . . two things that corroborate [Gail]'s out-court

statements. And, . . . Doctor Steffey's testimony alone, this [c]ourt finds, would

be sufficient corroboration." (Emphasis added). By way of further clarification,

the judge found that although Gail's allegations of sexual abuse were consistent,

they "can't be the sole basis for a finding of abuse and neglect." Considering

the child's consistent statements and Doctor Steffey's testimony, the judge found

there was sufficient corroboration "that [defendant] did sexually abuse [Gail]."

                                                                           A-5218-18T1
                                         10
      On appeal, defendant raises the following arguments for our

consideration:

            THE JUDGMENT SHOULD BE REVERSED
            BECAUSE THE TRIAL COURT MISINTERPRETED
            AND MISAPPLIED N.J.S.A. 9:6-8.46(a)(4) AND
            NEW JERSEY CASELAW, AND DENIED L.M. HIS
            DUE PROCESS RIGHT TO CONFRONTATION BY
            RELYING UPON THE CHILD’S OUT OF COURT
            STATEMENTS TO SUPPORT ITS ABUSE FINDING
            ON A RECORD DEVOID OF INDEPENDENTLY
            ADMISSIBLE EVIDENCE LEGALLY SUFFICIENT
            TO CORROBORATE SAME.

            THE TRIAL COURT’S CONCLUSION THAT
            [GAIL]’S   VIDEOTAPED   OUT[-]OF[-]COURT
            STATEMENTS CORROBORATED HER OWN
            OUT[-]OF[-]COURT STATEMENTS, AND THAT
            THEY WERE AKIN TO TESTIMONY AND WERE
            LEGALLY SUFFICIENT TO SUPPORT A FINDING
            OF ABUSE, WAS LEGAL ERROR AND DEPRIVED
            L.M. OF HIS DUE PROCESS CONFRONTATION
            RIGHT.

            THE TRIAL COURT’S CONCLUSION THAT
            [GAIL]’S OUT OF COURT STATEMENTS WERE
            CORROBORATED        BY  DR.   STEFFEY’S
            TESTIMONY WAS LEGAL ERROR BECAUSE
            STEFFEY’S     OPINIONS  WERE    DERIVED
            ENTIRELY FROM THE CHILD’S OUT OF COURT
            STATEMENTS, PRESUMED BY STEFFEY TO BE
            TRUE, STEFFEY COULD NOT CONCLUDE THAT
            [GAIL'S] SYMPTOMS WERE CAUSED BY ABUSE,
            THE EVALUATION FELL FAR BELOW THIS
            STATE’S     STANDARDS   FOR    FORENSIC
            EVALUATIONS, AND THE TRIAL COURT’S
            CONSIDERATION OF THIS EVIDENCE WAS

                                                           A-5218-18T1
                               11
             TAINTED BY ITS ERRONEOUS CONCLUSION
             THAT [GAIL'S] SVU STATEMENTS WERE A
             FORM OF TESTIMONY.

      The Law Guardian joins with the Division in opposing these points on

appeal, and in arguing that we should affirm the trial court's decision.

      As a threshold matter, we discern no abuse of discretion in the judge's

decision to qualify Dr. Steffey as an expert in the area of child sexual abuse.

See Townsend v. Pierre, 221 N.J. 36, 52 (2015); State v. Torres, 183 N.J. 554,

572 (2005) ("The trial court has discretion in determining the sufficiency of the

expert's qualifications and [its decision] will be reviewed only for manifest error

and injustice."). To the extent defendant challenges Dr. Steffey's qualifications,

his challenge is wholly belied by the record of the doctor's extensive education,

training, and experience. Additionally, we note the judge qualified Dr. Steffey

as an expert only after she permitted the defense to extensively voir dire the

doctor.

      Regarding defendant's argument that the trial court improperly relied upon

Gail's out-of-court statement to support its abuse finding, again we are not

convinced.

      The pertinent legal standards under Title Nine that we apply here are well

established. An abused or neglected child is defined by statute as one under the


                                                                           A-5218-18T1
                                       12
age of eighteen whose parent or guardian "commits or allows to be committed

an act of sexual abuse against the child." N.J.S.A. 9:6-8.21(c)(3). A parent or

guardian is defined by statute as "any natural parent, adoptive parent, resource

family parent, stepparent, paramour of a parent, or any person, who has assumed

responsibility for the care, custody, or control of a child or upon whom there is

a legal duty for such care." N.J.S.A. 9:6-8.21(a).

      The Division "must prove that the child is 'abused or neglected' by a

preponderance of the evidence, and only through the admission of 'competent,

material and relevant evidence.'" N.J. Div. of Youth & Family Servs. v. P.W.R.,

205 N.J. 17, 32 (2011) (quoting N.J.S.A. 9:6-8.46(b)). Importantly, Title Nine

contains a special exception to the hearsay doctrine, as set forth in N.J.S.A. 9:6-

8.46(a)(4). That exception prescribes that "previous statements made by the

child relating to any allegations of abuse or neglect shall be admissible in

evidence; provided, however, that no such statement, if uncorroborated, shall be

sufficient to make a fact finding of abuse or neglect." N.J.S.A. 9:6-8.45(a)(4).

Accordingly, Gail's hearsay statements of sexual abuse not only were admissible

but could provide a basis for a finding of abuse, so long as they were

corroborated.




                                                                           A-5218-18T1
                                       13
      "[C]orroborative evidence 'need only provide support for the out-of-court

statements.'" N.J. Div. of Youth & Family Servs. v. L.A., 357 N.J. Super. 155,

166 (App. Div. 2003) (quoting N.J. Div. of Youth & Family Servs. v. Z.P.R.,

351 N.J. Super. 427, 436 (App. Div. 2002)). There must be some evidence in

addition to the child's statement itself, and such evidence may be circumstantial.

N.J. Div. of Child Prot. & Permanency v. N.B., 452 N.J. Super. 513, 522 (App.

Div. 2017).

      The "most effective types of corroborative evidence may be eyewitness

testimony, a confession, an admission or medical or scientific evidence," N.J.

Div. of Child Prot. & Permanency v. A.D., 455 N.J. Super. 144, 157 (App. Div.

2018) (quoting L.A., 357 N.J. Super. at 166) (emphasis added), or evidence of

corroborating behavior by the child, N.B., 452 N.J. Super. at 522. However,

corroborative evidence need not be unassailable or conclusive. Id. at 521 (citing

L.A., 357 N.J. Super. at 166).

      In Z.P.R., we noted that, in cases of sexual abuse, such as the present

matter,

              [t]he child victim is often the only eyewitness to the
              crime, and physical corroboration is rare because the
              sex offenses committed against children tend to be
              nonviolent offenses such as petting, exhibitionism,
              fondling . . . . Consequently, in order to give any real
              effect to the child victim hearsay statute, the

                                                                          A-5218-18T1
                                        14
            corroboration requirement must reasonably be held to
            include indirect evidence of abuse.

            [351 N.J. Super. at 436 (internal citation omitted).]

      We also have made clear that an expert's opinion can be sufficient

corroboration. See N.J. Div. of Child Prot. & Permanency v. I.B., 441 N.J.

Super. 585, 598 (App. Div. 2015). Psychological evaluations, like medical

opinions, "generally 'entail[ ] the exercise of subjective judgment rather than a

straightforward, simple diagnosis based upon objective criteria or one upon

which reasonable professionals could not differ.'" A.D., 455 N.J. Super. at 159

(quoting N.J. Div. of Child Prot. & Permanency v. N.T., 445 N.J. Super. 478,

501 (App. Div. 2016)). An evaluation of a mental state is among the most

"complex diagnoses." In re Commitment of G.G.N., 372 N.J. Super. 42, 56

(App. Div. 2004). For this reason, we have discouraged judges from admitting

medical reports from a non-testifying expert "where the opponent will be

deprived of an opportunity to cross-examine the declarant on a critical issue such

as the basis for the diagnosis or cause of the condition in question." Konop v.

Rosen, 425 N.J. Super. 391, 405 (App. Div. 2012) (quoting Nowacki v. Cmty.

Med. Ctr., 279 N.J. Super. 276, 282-83 (App. Div. 1995)).

      Here, Dr. Steffey was subjected to the rigors of cross-examination and

testified that Gail exhibited "clinically significant" behavioral and emotional

                                                                          A-5218-18T1
                                       15
symptoms, including depression, suicidal ideation, for which the child had been

hospitalized, poor school performance, difficulty sleeping, and "self-injury by

cutting herself." Further, Dr. Steffey physically observed ten healed scars on

one of Gail's arms, and Gail admitted her scars resulted from her cutting. As the

judge aptly recognized, Dr. Steffey's "purpose for examining Gail or conducting

the evaluation was for diagnosis and [to provide a] recommendation for

treatment." Under these circumstances, and given Dr. Steffey's background and

training, it was not error for the judge to credit the doctor's expert opinion that

Gail's symptoms were consistent with a child who experienced sexual abuse.

Likewise, we are satisfied the judge did not err by finding Dr. Steffey's

testimony served as indirect corroboration of the child's allegations of sexual

abuse.

      In N.B., 452 N.J. Super. at 522, we cautioned that "courts must protect

against conflating a statement's reliability with corroboration."       Moreover,

"consistency alone does not constitute corroboration." Id. at 523. In that regard,

we do not agree with the trial court's fleeting comments that Gail's recorded

police interview constituted corroboration of her allegations of abuse,

notwithstanding the judge's finding that the child's videotaped statements were

credible and in response to questions posed "by a neutral trained questioner."


                                                                           A-5218-18T1
                                       16
However, having carefully reviewed the fuller record, we are satisfied the judge

understood she could not rely exclusively on Gail's police interview to find

defendant sexually abused the child. Our determination on this issue is bolstered

by the judge's specific findings that Gail's consistent statements "can't be the

sole basis for a finding of abuse and neglect," and importantly, "[Dr.] Steffey's

testimony alone . . . would be sufficient corroboration."

      Our scope of review of the Family Part judge's fact-finding determination

of abuse or neglect is limited. We must defer to the factual findings of the

Family Part if they are sustained by "adequate, substantial, and credible

evidence" in the record. N.B., 452 N.J. Super. at 521. That deference is justified

because of the Family Part's "special jurisdiction and expertise in family

matters." N.J. Div. of Youth & Family Servs. v. M.C. III, 201 N.J. 328, 343

(2010). The reviewing court grants particular deference to the trial court's

credibility determinations, and only overturns its determinations regarding the

underlying facts and their implications when the "findings went so wide of the

mark that a mistake must have been made." N.J. Div. of Youth & Family Servs.

v. M.M., 189 N.J. 261, 279 (2007) (internal quotation omitted). Applying these

well-settled principles, we perceive no basis to disturb the trial judge's finding




                                                                          A-5218-18T1
                                       17
that the Division proved by a preponderance of evidence defendant sexually

abused his stepdaughter, as contemplated under N.J.S.A. 9:6-8.21(c)(3).

      To the extent we have not addressed defendant's remaining arguments, we

find them to be without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-5218-18T1
                                     18